Citation Nr: 0920643	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought.

While the Veteran also perfected an appeal as to the RO's 
denial of service connection for plantar warts, this issue is 
no longer in appeal status because in a July 2007 rating 
decision VA granted his claim.

A review of the record on appeal shows that the Veteran, in 
his March 2006 VA Form 9, requested a hearing before a 
Veterans' Law Judge.  In February 2007, the Veteran 
thereafter withdrew his hearing request.  Accordingly, VA 
adjudication of the current appeal may go forward without 
scheduling the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain verification of the Veteran's 
PTSD stressors and to obtain a VA medical opinion regarding 
the etiology of the Veteran's PTSD if the stressor(s) are 
verified.

The Veteran asserts that he developed PTSD as a result of 
military service.  Specifically, he cites as stressors an 
incident approximately thirty days after his deployment to 
Vietnam in August 1967 where he witnessed the death of his 
company's medic and asserts that his assignment to burial 
detail as a member of the 6th Army Honor Guard in 1965 caused 
his symptoms as a result of exposure to dead and wounded 
service personnel.

A review of the Veteran's service personnel records indicates 
that his occupational specialty was in the military police 
and that he served in the Republic of Vietnam from August 14, 
1967 to August 7, 1968 in Company D of the 1st Battalion, 8th 
Infantry, 4th Infantry Division.  

A review of the medical records shows that the Veteran was 
diagnosed with PTSD at the Sacramento Vet Center in September 
2004.  The Board does note, however, that the diagnosis is 
unclear regarding the nexus between the diagnosis of PTSD and 
the stressors claimed.  Accordingly, if the stressors are 
verified, VA should also obtain a medical opinion as to this 
relationship on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to stressor development, although the Veteran's 
personnel records clearly show that he was stationed in 
Vietnam between August 14, 1967, and August 8, 1968, and he 
asserts that his company's medic was killed approximately 
thirty days after his arrival, VA never attempted to verify 
this stressor.  Similarly, no attempt was made to verify 
whether the Veteran served in the 6th Army Honor Guard in 
1965.  Accordingly, because the Board finds that given the 
diagnosis of PTSD found in the record (See Vet Center 
treatment note dated in September 2004), and the fact that he 
has provided a very narrow period of time in which his 
alleged stressors happened, a remand is required to send an 
inquiry to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for stressor verification.  A similar request 
should be made the National Personnel Records Center (NPRC) 
to verify if the Veteran served in the 6th Army Honor Guard 
in 1965.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the JSRRC 
the above-mentioned summary of the 
Veteran's stressors and a copy of the 
Veteran's DD 214 and any other 
appropriate service personnel records 
should be sent to JSRRC.  JSRRC should be 
requested to research whether the unit 
records for the 1st Battalion, 8th 
Infantry, 4th Infantry Division document 
that a medic was killed between August 
14, 1967 and October 14, 1967.

2.  The RO/AMC should coordinate with 
NPRC and obtain any additional personnel 
records which could document whether the 
Veteran served with the 6th Army Honor 
Guard in 1965.

3.  Thereafter, the RO/AMC should review 
the file and make a specific written 
determination with respect to whether the 
Veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the Veteran should be 
scheduled for a psychiatric examination 
to determine the etiology of his PTSD.  
The claims files must be provided to the 
examiner for review.  Any tests or 
studies deemed necessary should be 
accomplished.  

Additionally, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not, i.e., a 50  
percent or greater degree of probability, 
that the Veteran's PTSD is related to the 
verified stressor(s) that incurred during 
service.  A rationale should be provided 
for all opinions expressed.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


